AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Atrium Payroll Services, LLC
                                                       JUDGMENT IN A CIVIL CASE Case
                                Plaintiff,
         v.                                            for ATTORNEY FEES
PA Event and Broadcasting Service, et al.               Number: 2:20-cv-00178-APG-VCF

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that judgment is entered in favor of plaintiff Atrium Payroll Services, LLC and against defendants PA Event
and Broadcasting Services, Production Associates Inc. d/b/a PA Events, and De Tune Company, jointly and
severallyfor attorneys fees, and $1,830.00 for costs.




         3/31/20
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ A. Reyes
                                                             Deputy Clerk
